Name: Commission Regulation (EU) NoÃ 459/2011 of 12Ã May 2011 amending the Annex to Regulation (EC) NoÃ 631/2009 laying down detailed rules for the implementation of Annex I to Regulation (EC) NoÃ 78/2009 of the European Parliament and of the Council on the type-approval of motor vehicles with regard to the protection of pedestrians and other vulnerable road users Text with EEA relevance
 Type: Regulation
 Subject Matter: land transport;  transport policy
 Date Published: nan

 13.5.2011 EN Official Journal of the European Union L 124/21 COMMISSION REGULATION (EU) No 459/2011 of 12 May 2011 amending the Annex to Regulation (EC) No 631/2009 laying down detailed rules for the implementation of Annex I to Regulation (EC) No 78/2009 of the European Parliament and of the Council on the type-approval of motor vehicles with regard to the protection of pedestrians and other vulnerable road users (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 78/2009 of the European Parliament and of the Council of 14 January 2009 on the type-approval of motor vehicles with regard to the protection of pedestrians and other vulnerable road users, amending Directive 2007/46/EC and repealing Directives 2003/102/EC and 2005/66/EC (1), in particular Article 4(6) thereof, Whereas: (1) Commission Regulation (EC) No 631/2009 of 22 July 2009 laying down detailed rules for the implementation of Annex I to Regulation (EC) No 78/2009 of the European Parliament and of the Council on the type-approval of motor vehicles with regard to the protection of pedestrians and other vulnerable road users, amending Directive 2007/46/EC and repealing Directives 2003/102/EC and 2005/66/EC (2), lays down detailed rules for the implementation of Annex I to Regulation (EC) No 78/2009 which is a separate regulatory act for the purposes of the type-approval procedure provided for by Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (3). (2) The technical prescriptions necessary to implement the requirements of Regulation (EC) No 78/2009 should be based on the specifications provided for in Commission Decision 2004/90/EC of 23 December 2003 on the technical prescriptions for the implementation of Article 3 of Directive 2003/102/EC of the European Parliament and of the Council relating to the protection of pedestrians and other vulnerable road users before and in the event of a collision with a motor vehicle and amending Directive 70/156/EEC (4). (3) Based on experience gained through initial assessments, as carried out by vehicle manufacturers and technical services and in accordance with Regulation (EC) No 631/2009, four different areas have been identified where specific requirements should be further clarified. The provisions which should be amended concern the general requirements which are based on the existing first phase requirements, as set out in Directive 2003/102/EC of the European Parliament and of the Council (5). Certain important assessment boundaries in the general requirements need to be adapted to take account of scientific and technical developments and in order to align the requirements of the first phase in Regulation (EC) No 78/2009 with those as laid down concerning the first phase in Directive 2003/102/EC. (4) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 631/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 35, 4.2.2009, p. 1. (2) OJ L 195, 25.7.2009, p. 1. (3) OJ L 263, 9.10.2007, p. 1. (4) OJ L 31, 4.2.2004, p. 21. (5) OJ L 321, 6.12.2003, p. 15. ANNEX The Annex to Regulation (EC) No 631/2009 is amended as follows: (1) Part II is amended as follows: (a) Chapter II is amended as follows: (i) in point 3.2, the second paragraph is replaced by the following: For vehicles with a lower bumper height which is equal to, or greater than, 425 mm and less than 500 mm, the manufacturer may choose to apply either this test or the test set out in Chapter III.; (ii) in point 3.3, the following paragraph is added after the first paragraph: In case the vehicle is tested in accordance with Section 2.1(a) or (b) of Annex I to Regulation (EC) No 78/2009, the manufacturer may apply for derogation concerning an exemption zone of a maximum width of 132 mm at the location of a removable towing hook.; (iii) in point 4.6, the following paragraph is inserted after the first paragraph: In case the vehicle is tested in accordance with Section 2.1(a) of Annex I to Regulation (EC) No 78/2009, the bottom of the impactor may also be at the ground reference level at the time of first contact with the bumper, with a ± 10 mm tolerance.; (b) Chapter V is amended as follows: (i) in point 3.2, the fifth paragraph is replaced by the following: Each selected test point for the child/small adult headform shall also be a minimum of 165 mm rearwards of the bonnet leading edge reference line, or rearward of a wrap around distance of 1 000 mm, whichever is more rearward at the selected test point, unless no point in the bonnet leading edge test area within 165 mm laterally would, if chosen for an upper legform to bonnet leading edge test, require a kinetic energy of impact of more than 200 J.; (ii) in point 3.2.3, the following sentence is added at the end of the paragraph: The determination of the impacted zone is done by the first contact point of the headform with the bonnet top.; (c) in Chapter VI, point 3.2, the second paragraph is replaced by the following: The selected test points for the adult headform impactor to the windscreen shall be a minimum of 165 mm apart, a minimum of 82,5 mm inside the outline of the complete windscreen, including transparent and non-transparent glazing material regardless of vision area zones, a minimum of 82,5 mm forward of the rear windscreen reference line or forward of the wrap around distance of 2 100 mm, whichever is most forward at the selected test point, and it shall be ensured that the headform does not contact any exterior bodywork structure (e.g. rear edge of the bonnet, wiper arms) prior to initial contact with the windscreen (see Figure 8).; (d) in Chapter VII, point 3.3.2, the following sentence is added at the end of the paragraph: The determination of the impacted zone is done by the first contact point of the headform with the bonnet top.; (2) Part V is amended as follows: (a) point 3.7 is replaced by the following: 3.7. The first natural frequency of the impactor shall be over 5 000 Hz and it is recommended to use damped accelerometers with a damping ratio of approximately 0,7.; (b) point 4.7 is replaced by the following: 4.7. The first natural frequency of the impactor shall be over 5 000 Hz and it is recommended to use damped accelerometers with a damping ratio of approximately 0,7..